IN THE COURT OF CRIMINAL APPEALS
                          OF TEXAS
                                        NO. WR-83,445-01



                    EX PARTE RICHARD ALLAN GARD, Applicant



             ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                      CAUSE NO. C-396-010359-1184098-A
          IN THE 396TH DISTRICT COURT FROM TARRANT COUNTY



        Per curiam.

                                           OPINION

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of possession of a

controlled substance with intent to deliver and sentenced to thirty years’ imprisonment. The Second

Court of Appeals affirmed his conviction in Gard v. State, No. 02-11-00087-CR (Tex. App.— Fort

Worth August 30, 2012)(not designated for publication).

        Applicant contends, among other things, that his appellate counsel rendered ineffective

assistance because counsel failed to timely notify Applicant that he would not be pursuing a petition
                                                                                                      2

for discretionary review on Applicant’s behalf.

       The trial court has entered findings of fact and conclusions of law that Applicant was

improperly denied the opportunity to seek discretionary review. The trial court recommends that

relief be granted. Ex parte Wilson, 956 S.W.2d 25 (Tex. Crim. App. 1997).

       We find, therefore, that Applicant is entitled to the opportunity to file an out-of-time petition

for discretionary review of the judgment of the Second Court of Appeals in Cause No. 02-11-00087-

CR that affirmed his conviction in Cause No. 1184098D from the 396th District Court of Tarrant

County. Applicant shall file his petition for discretionary review with this Court within 30 days of

the date on which this Court’s mandate issues.

       Applicant’s remaining claims are dismissed. See Ex parte Torres, 943 S.W.2d 469 (Tex.

Crim. App. 1997).

Delivered: August 26, 2015
Do Not Publish